Exhibit 10.4

ASSET PURCHASE AGREEMENT

 

BETWEEN

 

GENENDER INTERNATIONAL, INC.

 

AND

 

FOSSIL, INC.

 

August 27, 2001

 


ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of August __, 2001 is
made by and between Genender International, Inc., an Illinois corporation
(“Seller”), and Fossil, Inc., a Delaware corporation (“Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, Seller is in the business of distributing “ZODIAC” brand watches in the
United States and throughout the world (the “Business”); and

 

WHEREAS, Seller desires to sell, and Purchaser desires to purchase, certain of
Seller’s intellectual property and inventory relating to the Business, on the
terms and subject to the conditions and limitations set forth herein.

 

WHEREAS, Purchaser desires to retain Montres Consulting, L.L.C. to perform
certain Services for Purchaser related to the Business as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual representations, warranties and
covenants contained in this Agreement, and on the terms and subject to the
conditions herein set forth, the parties hereto agree as follows:

 


DEFINITIONS

 

                “Affiliate” shall have the meaning given to it in the United
States Securities and Exchange Act of 1934, as amended.

 

                “Articles” shall mean products bearing the Mark.

 

                “Assets” shall mean, collectively, the Intellectual Property,
the Inventory and the Memorabilia.

 

                “Closing” shall mean the consummation of the transactions
contemplated by this Agreement.

 

                “Closing Date” shall mean the date of Closing, which shall be no
later than ten (10) business days from the date this Agreement is signed or such
other date as mutually agreeable to the Parties;

 

                “Consulting Agreement” shall mean the Consulting Agreement
between Fossil Partners, L.P.and Montres Consulting, L.L.C., an Illinois limited
liability company in the form attached hereto as Exhibit A.

 

                “Encumbrance” shall mean any lien, pledge, security interest,
claim, injunction, easement, limitation, right of first refusal, purchase
option, restriction or encumbrance of any kind or nature whatsoever.

 


                “Escrow Account” shall mean the escrow account established
pursuant to the provisions of paragraph 1.4 and the Escrow Agreement.

 

                “Escrow Agent” shall mean The Chicago Trust Company, 171 North
Clark Street, Chicago, Illinois.

 

                “Escrow Agreement” shall mean the agreement between Seller,
Purchaser and the Escrow Agent related to the Escrow Account in the form
attached hereto as Exhibit B.

 

                “Initial Escrow Amount” shall mean the sum of Two Hundred Fifty
Thousand and No/100 Dollars ($250,000.00).

 

                “Intellectual Property” shall mean, (i) all trademarks,
tradenames, service marks, and any applications, filings (whether prepared,
submitted, withdrawn, accepted or rejected) and renewals for any of the
foregoing, as well as all common law rights to the foregoing associated with the
Mark including any derivations thereof and registered designs, applications and
rights to apply for any of those rights, trade, business, domain and company
names incorporating the Mark, unregistered trade marks and service marks,
copyrights, rights in designs and inventions related to the Mark; and (ii) all
goodwill associated therewith.

 

                “Intellectual Property Rights” shall mean Seller’s entire right,
title and interest in the Intellectual Property, including, without limitation,
Seller’s legal and beneficial ownership of the Intellectual Property.

 

                “International Registrations” shall mean the International
Trademark Registrations No. R262 818, No. R284,064, No. 644,363, No. R394 019,
No. R256 389, No. R256 831, No. 466 002, No. 271 305 and No. 375 410.

 

                “Inventory” shall mean all watch inventory of Seller bearing the
Mark (including associated packaging and displays).

 


                “KNOWLEDGE” SHALL MEAN, WITH RESPECT TO A PARTY, THE ACTUAL
STATE OF KNOWLEDGE OR AWARENESS OF SUCH PARTY UPON REASONABLE INQUIRY.

 

                “Mark” shall mean the trademarks and names “ZODIAC”, “ZODIAC
ASTROGRAPHIC”, “ZODIAC CORSAIR”, “ZODIAC OLYMPOS”, “KING LINE”, “ARISTE CALAME”
and “SEA WOLF” as listed on Schedule 1.

 

                “Memorabilia” shall include all memorabilia, catalogs, ads,
watch samples bearing the Mark excluding a collection of five (5) gold and
diamond watches bearing the Mark referred to as collection number 4.

 

                “Nouvelle Marks” shall mean any and all Marks held by Nouvelle
Montres Zodiac S.A. on behalf of Seller.

 

                “Person” shall mean any individual, firm, company, corporation
or other body corporate, government, state or agency of a state or any joint
venture, association or partnership.

 


                “Recordal Action Notice” shall mean written notice from
Purchaser to Seller delivered pursuant to the provisions of paragraph 2.2.6
hereof.

 

                “Services” shall mean the services provided by Montres
Consulting, L.L.C. pursuant to the Consulting Agreement.

 

ARTICLE 1

Purchase and Sale

 

1.1          Sale and Purchase of Assets.  Subject to and upon the terms and
conditions contained herein, at the Closing, Seller shall sell, transfer,
assign, convey and deliver to Purchaser, and Purchaser shall purchase, accept
and acquire from Seller, the Intellectual Property, the Memorabilia and
Inventory free and clear of any Encumbrance as they exist as of the Closing
Date.

 

1.2          Closing.  Unless this Agreement shall have been terminated and the
transactions contemplated herein shall have been abandoned pursuant to Article
10, and subject to the satisfaction or waiver of the conditions set forth in
Articles 7and8, the Closing shall take place on the Closing Date, unless another
such date is agreed upon in writing by the parties hereto. The Closing shall
take place on the Closing Date at the offices of Fossil, Inc. at 2280 N.
Greenville Ave., Richardson, Texas or at such other place as shall be mutually
agreed to by the parties.

 

1.3          Purchase Price.  Subject to the provisions of paragraphs 10.1,
10.2, and 10.3, the total purchase price for the Assets (the “Purchase Price”)
shall be as follows:

 

(a)           Intellectual Property and Memorabilia  - $4,000,000;

 

(b)           Inventory - Purchaser shall acquire the Inventory as of the
Closing Date at Seller’s cost as shown on Schedule 2.

 

The Purchase Price, less the Initial Escrow Amount, shall be paid to Seller at
the Closing by cashier’s check or wire transfer in accordance with written
instructions to be issued from Seller to Purchaser at least three (3) business
days prior to Closing.

 

                1.4          Escrow Account.

 

1.4.1        At or prior to Closing, the parties shall execute the Escrow
Agreement and the Initial Escrow Amount shall be deposited into the Escrow
Account which account shall be utilized for the purpose of:  (i) funding all
fees and expenses associated with the recordation of the assignment of the Marks
to Seller as set forth in Paragraph 2.2 hereof (ii) funding all fees and
expenses which may be associated with any new applications or opposition or
cancellation proceedings that may be required as hereinafter provided in
paragraph 2.2.7 (the “New Filings”); (iii) funding any penalties as hereinafter
provided in paragraph 2.2.4; (iv) funding any Inventory shortfall as hereinafter
provided in paragraph 6.1; (v) funding of all fees and expenses associated with
the French Litigation and the French Dispute and (vi) funding, to the extent
available at the time of Purchaser’s demand therefor in accordance with the
requirements of paragraph 9.2 amounts as a set-off to payments otherwise due and
payable towards an established Indemnified Obligation as may hereinafter arise
pursuant to paragraph 9.4. In the event that the Initial Escrow Amount is
insufficient to cover those fees and expenses associated with each Recordation
(as hereinafter defined), New Filings, the French Litigation,  the French
Dispute or Escrow Agent Fees, then Seller shall from time to time deposit
additional funds into the Escrow Account in such amounts reasonably estimated by
Seller, and agreed upon by Purchaser, as sufficient to cover such fees and
expenses. At Closing, the Initial Escrow Amount shall be deducted from the
Purchase Price and delivered to the Escrow Agent by Purchaser by cashier’s check
or wire transfer for deposit in accordance with the provisions of this Agreement
and the Escrow Agreement.

 


                1.4.2        The Escrow Funds are to be retained in the Escrow
Account and shall only be released  by the Escrow Agent:

 

a.     To Seller, upon presentment of valid fee statements, including any
penalties, from Seller’s intellectual property counsel or its associates and
agents related to the Recordation (as hereinafter defined), the French Dispute
or the French Litigation;

b.     To Purchaser following the expiration of a Recordal Action Notice, upon
presentment of valid fee statements from Purchaser’s intellectual property
counsel or its associates and agents related to the Recordation (as hereinafter
defined);

c.     To Purchaser, upon presentment of valid fee statements from Purchaser’s
intellectual property counsel or its associates and agents related to the New
Filings, the French Dispute, or  the French Litigation;

d.     To Purchaser, upon presentment of a certification of any Inventory
shortfall in accordance with paragraph 6.1;

e.     To Purchaser, upon demand for an established Indemnified Obligation
pursuant to the provisions of paragraph 9.1;

f.      To Seller or Purchaser, as applicable, in accordance with the provisions
of the Escrow Agreement; or

g.     To Seller in accordance with paragraph 2.2.9.

 

                1.4.3        If the Seller or the Purchaser are entitled to
money from the Escrow Account in accordance with this Agreement, the Seller and
the Purchaser shall within five (5) Business Days starting on the day after the
date the entitlement arises jointly instruct the Escrow Agent in writing to
release the money to the Seller or the Purchaser, as the case may be. 

 

                1.4.4        Interest accruing from time to time on the balance
of money standing to the credit of the Escrow Account shall be added to the
money standing to the credit of the Escrow Account and shall form part of it for
the purposes of this Agreement.

 

                1.4.5        The Seller shall be responsible for all fees,
expenses and Escrow Agent's costs in respect of any work done pursuant to this
Agreement or the Escrow Agreement (the “Escrow Agent Fees”).

 


                1.5          Assumption of Liabilities.   Purchaser shall not
assume or agree to pay, perform or discharge any liabilities or obligations of
Seller, of the Assets or the Business, whether accrued, absolute, contingent or
otherwise, including without limitation, liabilities based on or arising out of
or in connection with (a) any defects in products manufactured or sold by
Seller, or (b) any implied or express warranties relating to such products.

 

1.6          Seller’s Instruments of Transfer; Further Assurances.  In order to
consummate the transactions contemplated by this Agreement, Seller shall deliver
to Purchaser, and shall cause its Affiliates to deliver to Purchaser, as
applicable, the following documents at Closing:

 

(a)           a Bill of Sale covering the Assets in the form attached hereto as
Exhibit C;

 

(b)           an Assignment of the Intellectual Property in the form attached
hereto as Exhibit D and an assignment of the domain name “zodiacwatches.com” and
any other domain name which includes the word “Zodiac” owned or controlled by
Seller and its Affiliates in a form satisfactory to Purchaser;

 

(c)           written instruments evidencing all consents necessary for Seller
or its Affiliates to consummate the transaction contemplated hereby, including
consents relating to the assignment of the Intellectual Property;

 

(d)           a certificate duly executed by the President of Seller that
certifies (i) the due adoption by the Board of Directors of Seller of corporate
resolutions, and the due adoption by the shareholders of Seller of shareholder
resolutions, each of which shall be attached to such certificate, and each of
which shall be authorizing the transactions and the execution and delivery of
this Agreement and the other agreements and documents contemplated hereby and
the taking of all actions contemplated by this Agreement and such other
agreement and documents; and (ii) that Seller’s representations and warranties
set forth in Article 4 are true and correct as of the Closing Date.

 

(e)           all of Seller’s and/or its Affiliate’s business records to the
extent such records constitute a part of the Assets;

 

(f)            possession of the Assets;

 

(g)           written consent from LaSalle Bank, N.A., together with copies of
necessary UCC-3 termination statements and other releases for liens and
Encumbrances affecting the Assets, executed by the lien holders thereof and
otherwise in a form acceptable for filing;

 

(h)           a counter-signed original of the Escrow Agreement;

 

(i)            a counter-signed original of the Consulting Agreement; and

 

(j)            such other documents as Purchaser may reasonably request.

 


                At the Closing, and at all times thereafter as may be necessary,
Seller shall execute and deliver to Purchaser, and shall cause its Affiliates to
execute and deliver, such other instruments of transfer as shall be reasonably
necessary or appropriate to vest in Purchaser good and indefeasible title to the
Assets and to comply with the purposes and intent of this Agreement.

 

1.7          Purchaser’s Instruments of Transfer; Further Assurances.   In order
to consummate the transactions contemplated by this Agreement, the following
shall be delivered by Purchaser to Seller at the Closing:

 

(a)           except as otherwise provided in paragraph 1.3, the Purchase Price
by wire transfer of immediately available funds; and

 

(b)           a certificate duly executed by an authorized officer of Purchaser
that certifies the due adoption by the Board of Directors of Purchaser of
corporate resolutions, which shall be attached to such certificate, authorizing
the transactions and the execution and delivery of this Agreement and the other
agreements and documents contemplated hereby and the taking of all actions
contemplated by this Agreement and such other agreements and documents.

 

                (c)           a counter-signed original of the Consulting
Agreement; and

 

                (d)           a counter-signed original of the Escrow Agreement.

 

At the Closing, and at all times thereafter as may be reasonably necessary,
Purchaser shall execute and deliver to Seller such other instruments as shall be
reasonably necessary or appropriate to comply with the purposes and intent of
this Agreement.

 

ARTICLE 2

Additional Undertakings

 

2.1          Pre-Closing Undertakings:  The Parties agrees to take the following
actions at, or prior to, Closing:

 

                                2.1.1            Seller shall pay, at its sole
cost and expenses, any and all renewal and maintenance fees and taxes due in
respect of jurisdictions in which the Marks are registered as may be necessary
to maintain the Marks.

 

2.1.2            Seller shall discontinue sales of the Articles as of the date
hereof .

 

2.1.3          Seller shall refrain, and shall direct and instruct its
intellectual property counsel to refrain, from taking any action with respect to
the Marks and the Intellectual Property Rights that would hinder Purchaser’s
ability to effect the assignment of the Intellectual Property Rights of Seller
acquired hereunder, including, but not limited to, filing any assignment
documents with the trademark offices in any jurisdiction, without the prior
consent of Purchaser and its counsel.

 


                2.2          Post-Closing Undertakings. The Parties agree to
take the following actions following Closing:

 

2.2.1        Upon written instructions by Purchaser to Seller, Seller agrees to
instruct Equity Management Systems, S.A. to assign the International
Registrations to any entity requested by Purchaser and to instruct Nouvelle
Montres Zodiac S.A. to assign the Nouvelle Marks to any entity requested by
Purchaser.

 

2.2.2        Purchaser acknowledges that the only registrations for the Marks to
be assigned by the Seller or its fiduciary agent or an Affiliate at the time of
Closing to Purchaser or its designee are with respect to those identified in the
specific countries listed on Schedule1.  The Seller acknowledges that the chain
of record ownership reflecting the assignments to the Seller have not been
recorded with the assignment office of the country in which the Mark is
registered.  Seller undertakes to instruct its agents and representatives to
ensure that the assignments from the current record owner of the Mark with
respect to those registrations to Seller or its fiduciary agent or an Affiliate
are recorded to enable Purchaser to record the assignment of those registrations
from the Seller or its fiduciary agent or Affiliate to reflect its ownership of
the Marks as a result of the transaction contemplated by this Agreement (with
the recordation of each such assignment in each of such countries hereinafter
referred to as a “Recordation”).  All costs, expenses, attorneys fees, agent
fees and penalties associated with the Recordation of the assignments to the
Seller shall be paid from the Escrow Account in accordance with paragraph 1.4.1
hereof and the Escrow Agreement.

 

2.2.3        Seller agrees to notify Purchaser within five (5) business days
upon the completion of the assignment of such registrations of the Marks in each
such country.

 

                                2.2.4        Seller agrees that in the event any
country requires the payment of a penalty of any kind in connection with the
assignment recordation, Seller shall pay such penalty out of the Escrow Account
and will notify Purchaser promptly if any assignment is refused and  Seller
hereby indemnifies and holds Purchaser harmless from all costs, expenses, fees
and penalties associated with the recordation of any assignment to Seller.

 

2.2.5        Once the assignment of the registrations for any Mark to Seller or
its agent or Affiliate has been successfully recorded in any country, Purchaser
shall be responsible for the recordation of the assignment of such Mark to
Purchaser and Purchaser shall be responsible for all fees, including any
attorneys’ fees, costs and expenses associated therewith.

 

                                2.2.6        In the event that Seller fails to
diligently pursue all steps reasonably necessary to effect the Recordation for
any country on Schedule 1, the Purchaser may give Seller written notice of
Purchaser’s intent to effect the recordal (a “Recordal Action Notice”) and
Seller shall have ten (10) days from the date of such notice to use its best
efforts to effect such recordal.  In the event that Seller fails to effect the
recordal within such ten (10) day period, Seller irrevocably grants Purchaser
the authority to undertake such recordal through its own agents and to draw on
the Escrow Account as reimbursement for the costs and expenses associated with
such recordal.

 


                                2.2.7        In the event that the assignment of
any Mark in Schedule 1 cannot be recorded in any country within twelve (12)
months following the date of the Closing, Seller shall give Purchaser written
notice of same and Purchaser shall have the option, without prejudice to
Purchaser’s other remedies hereunder, to refile for registration of the Mark in
that country.  All fees and expenses associated with the New Filings, including
but not limited to any fees and expenses for institution of any opposition or
cancellation proceedings required to enable Purchaser to register the Mark,
shall be drawn from the Escrow Account as set forth in paragraph 1.4.1 hereof
and in the Escrow Agreement.

 

2.2.8        Seller agrees to promptly change the corporate name of Nouvelle
Montres Zodiac S.A. and any other corporation or entity in its control to remove
all references to the word “Zodiac”.

 

                                2.2.9        In connection with the French
Dispute, Seller will promptly obtain Zodiac France S.A.’s voluntary cancellation
or partial cancellation of all trademark registrations in International Class 14
for any mark in any country containing the word “Zodiac” for jewelry, watches,
clocks, other horological instruments, watchcases, watch bands, and watch and
timepiece making equipment.  In the event Seller is unable to obtain such
voluntary cancellation or partial cancellation within forty five (45) days of
the date of this Agreement, Seller shall immediately file a legal action in
France to obtain such cancellation (the “French Litigation”).  Seller and
Purchaser shall cooperate with each other in the French Litigation and Seller
agrees that Purchaser shall have the right to participate in the prosecution of
the French Litigation, including the right to participate in any settlement
discussions.  No settlement of either the French Dispute or the French
Litigation shall be reached without Purchaser’s express written consent.  All
fees and expenses associated with the French Dispute and the French Litigation
shall be paid from the Escrow Account. It is understood that $100,000 of the
$250,000 Initial Escrow Amount is allocated for fees and expenses associated
with the French Dispute and the French Litigation.  When the French Dispute
and/or the French Litigation has been concluded by (i) a voluntary cancellation
or partial cancellation of all trademark registrations in International Class 14
in connection with jewelry, watches, clocks, other horological instruments,
watchcases, watch bands, and watch and timepiece making equipment; or (ii) a
settlement that includes a prohibition on Zodiac France S.A. from using the mark
“Zodiac” in connection with jewelry, watches, clocks, other horological
instruments, watchcases, watch bands, and watch and timepiece making equipment
which settlement has been entered into with Purchaser’s consent; or (iii) a
final judgment or decree has been entered from a Court in France with competent
jurisdiction from which no further appeals are available that includes a Court
ordered prohibition placed upon Zodiac France, S.A. from using the mark “Zodiac”
in connection with jewelry, watches, clocks, other horological instruments,
watchcases, watch bands, and watch and timepiece making equipment, then any
funds remaining of that $100,000 after payment of fees and expenses associated
with the French Dispute and/or the French Litigation shall be released to the
Seller.

 


ARTICLE 3


REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser represents and warrants that the following are true and correct as of
the date of this Agreement and will be true and correct through the Closing Date
as if made on that date:

 

3.1          Incorporation and Good Standing.  Purchaser is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware, with all requisite power and authority to carry on the business in
which it is engaged, to own the properties it owns and to execute and deliver
this Agreement and to consummate the transactions contemplated hereby.

 

3.2          Authorization and Validity.  The execution, delivery and
performance of this Agreement and the other agreements contemplated hereby by
Purchaser, and the consummation of the transactions contemplated hereby and
thereby, have been duly authorized by Purchaser.  This Agreement has been and
each other agreement contemplated hereby will be prior to Closing duly executed
and delivered by Purchaser and this Agreement constitutes and each agreement
contemplated hereby will constitute legal, valid and binding obligations of
Purchaser, enforceable against Purchaser in accordance with their respective
terms.

 

3.3          No Violation.  Neither the execution and performance of this
Agreement or the other agreements contemplated hereby, nor the consummation of
the transactions contemplated hereby or thereby, will (a) conflict with, or
result in a breach of the terms, conditions and provisions of, or constitute a
default under, the Certificate of Incorporation or Bylaws of Purchaser or any
agreement or other instrument under which Purchaser is bound, or (b) violate or
conflict with any judgment, decree, order, statute, rule or regulation of any
court or any public, governmental or regulatory agency or body having
jurisdiction over Purchaser or the properties or assets of Purchaser.

 

3.4          Consents and Regulatory Compliance.  No authorization, consent,
approval, permit or license of, or filing with, any governmental or public body
or authority, any lender or lessor or any other person or entity is required to
authorize, or is required in connection with, the execution, delivery and
performance of this Agreement or the agreements contemplated hereby on the part
of Purchaser.

 

3.5          Finder’s Fee.  Purchaser has not incurred any obligation for any
finder’s, broker’s or agent’s fee in connection with the transactions
contemplated hereby in a manner that will result in liability on the part of
Seller.

 


ARTICLE 4


REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants that the following are true and correct as of the
date of this Agreement and will be true and correct through the Closing Date as
if made on that date:

 

4.1          Incorporation and Good Standing.  Seller is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Illinois, with all requisite power and authority to carry on the business in
which it is engaged, to own the properties it owns and to execute and deliver
this Agreement and to consummate the transactions contemplated hereby.  Seller
is duly qualified and licensed to do business and is in good standing in all
jurisdictions where the nature of its business makes such qualification
necessary or where failure to so qualify does not have a material adverse effect
on Seller’s business.

 


Montres Consulting, L.L.C. is a limited liability company duly established,
validly existing and in good standing under the laws of the State of Illinois,
with all requisite power and authority to carry on the business in which it is
engaged, to own the properties it owns and to execute and deliver the Consulting
Agreement and to consummate the transactions contemplated hereby.

 

Nouvelle Montres Zodiac, SA is a corporation duly incorporated, validly existing
and in good standing under the laws of Switzerland, with all requisite power and
authority to carry on the business in which it is engaged, to own the properties
it owns and to consummate the transactions contemplated hereby.

 

4.2          Vote Required.  The approval of this Agreement, and the
transactions contemplated hereby, by the holders of all outstanding shares of
Seller’s common stock is the only vote of holders of any class or series of the
capital stock of Seller required to approve this Agreement, the sale of the
Assets and the other transactions contemplated hereby.

 

4.3          Authorization and Validity.  The execution, delivery and
performance of this Agreement and the other agreements contemplated hereby by
Seller, and the consummation of the transactions contemplated hereby and
thereby, have been duly authorized by Seller.  This Agreement has been and each
other agreement contemplated hereby will be prior to Closing duly executed and
delivered by Seller and this Agreement constitutes and each other agreement
contemplated hereby will constitute legal, valid and binding obligations of
Seller, enforceable against each of them in accordance with their respective
terms.

 

4.4          Inventory.  Except with respect to the blanket lien from Seller’s
commercial lender, LaSalle Bank, N.A. that will be released at the time of
Closing, Seller owns the Inventory and Memorabilia free and clear of all
Encumbrances.  Upon consummation of the transactions contemplated hereby and
receipt of the required consents, Purchaser shall receive good, valid and
marketable title to the Inventory and Memorabilia.  The information on Schedule
2 hereto, is true, correct and complete and fairly reflects the on-hand
inventory, overseas inventory commitments and open customer purchase orders as
of the dates and for the periods indicated in all material respects.

 

4.5          Insurance.  The Inventory and Memorabilia is insured under valid
and enforceable policies, issued by insurers of recognized responsibility in
amounts and against such risks and losses as is customary in Seller’s industry. 
True, complete and correct copies of all such policies as they relate thereto
have been made available to Purchaser prior to the date hereof.  Seller will
maintain such insurance until the Closing Date.

 

4.6          No Violation.  Neither the execution and performance of this
Agreement or the agreements contemplated hereby nor the consummation of the
transactions contemplated hereby or thereby will (a) materially conflict with,
or result in a breach of the terms, conditions and provisions of, or constitute
a default under, the Articles of Incorporation or Bylaws of Seller or any
agreement or other instrument under which Seller is bound or to which any of the
Assets are subject or result in the creation of imposition of any lien, charge
or encumbrance upon any of the Assets, or (b) materially violate or conflict
with any judgment, decree, order, statute, rule or regulation of any court or
any public, governmental or regulatory agency or body having jurisdiction over
Seller or the properties or assets of Seller or the Business.

 


4.7          Consents. Except for the consent from LaSalle Bank N.A. and the
release of the blanket lien covering the Assets, to be delivered at Closing, no
authorization, consent, approval, permit or license of, or filing with, any
governmental or public body or authority, any lender or lessor or any other
person or entity is required to authorize, or is required in connection with,
the execution, delivery and performance of this Agreement or the agreements
contemplated hereby on the part of Seller other than the performance of
undertakings related to filings in connection with the Recordations described
above.

 

4.8          Compliance with Laws; Regulatory Compliance.  There are no existing
violations by Seller of any applicable federal, state or local law or regulation
that could materially adversely affect the Assets or the Business.  Seller has
complied in all material respects with all applicable laws, regulations and
licensing requirements, and has filed with the proper authorities, all necessary
statements and reports relating to the Business.  Seller possesses all necessary
licenses, franchises, permits and governmental authorizations to own the Assets
and conduct the Business as now conducted.

 

4.9          Finder’s Fees.  Seller has not incurred any obligation for any
finder’s, broker’s or agent’s fee in connection with the transactions
contemplated hereby in a manner that will result in liability on the part of
Purchaser.

 

4.10        Litigation.  Except with respect to certain proceedings and demands
against Zodiac France, S.A. (the “French Dispute”), the status of such
proceedings being described on Exhibit J, Seller has not had any legal action or
administrative proceeding or investigation instituted or, to the best knowledge
of Seller, threatened against or affecting, or that could affect, any of the
Assets or the Business.  Seller is not subject to any continuing court or
administrative order, writ, injunction or decree applicable to Seller or to the
Assets or the Business.  Seller knows of no basis for any such action,
proceeding or investigation.

 

4.11        Accuracy of Information Furnished.  All information furnished to
Purchaser by Seller in this Agreement or in any exhibit, schedule or certificate
related to this Agreement is true, correct and complete in all material
respects.  Such information states all material facts required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which such statements are made, true, correct and complete
in all material respects.

 

4.12        Customers.  Seller has provided Purchaser with a complete and
accurate list of Seller’s customers and suppliers relating to the Business,
which is attached hereto as Schedule 3.

 

4.13        Pricing.  Seller has provided Purchaser with a complete and accurate
list of Seller’s standard prices which is attached hereto as Schedule 4.

 

4.14        Intellectual Property Rights.

 


 

                (a)           Each of the Intellectual Property Rights is
legally or beneficially owned by Seller, free and clear of any license or
Encumbrance;

 

                (b)           Seller has not received notice that any
Intellectual Property Rights:

 

(i)            are the subject of a claim or opposition from a person as to
title, validity, enforceability, entitlement or otherwise except  the opposition
proceedings to defeat a claim to the Mark “Zodiac” by Zodiac France S.A. as
described in Exhibit J; or

 

(ii)           infringe the intellectual property rights of any third party.

 

(c)           All renewal and maintenance fees and taxes due in respect of
jurisdictions in which the Marks are used or registered, and payable prior to
Closing in respect of each of the Intellectual Property Rights have been paid in
full.

 

(d)           To the best of Seller’s knowledge, the Seller has the right to use
all Intellectual Property which is necessary for the effective operation of the
Business as operated immediately prior to the date of this Agreement.

 

(e)           To the best of Seller’s knowledge, information and belief, there
is not any infringement or unauthorized use of any of the Intellectual Property
Rights.

 

(f)            The International Registrations are being held by Equity
Management Systems, S.A. for the account of Seller and Seller has the valid and
enforceable right to assign the International Registrations to Purchaser.  The
Nouvelle Marks are being held by Nouvelle Montres Zodiac S.A. for the account of
Seller and Seller has the valid and enforceable right to assign the Nouvelle
Marks to Purchaser.

 

                 (g)          Seller represents and warrants that the record
owner of the Marks is that shown as “Applicant” on Schedule 1 attached hereto
and further represents and warrants that the nine (9) international
registrations listed on Schedule 1 cover the countries listed for each such
registration on Schedule 1 and the information otherwise contained thereon is
true and correct in all material respects. Seller further represents and
warrants that Schedule 1 lists all Intellectual Property Rights owned by Seller,
its Affiliates and Fiduciaries related to the “Zodiac” brand including all
variations and derivations thereof.

 

                 4.15       Documents Evidencing Ownership of Intellectual
Property.  Seller represents and warrants that it is the owner of the
Intellectual Property and has the right to enter into this Agreement and to
assign its ownership in the Marks to Purchaser. Seller further represents and
warrants that the following documents attached hereto are true and correct,
validly executed and enforceable by Seller:

 

(a)           Sales Contract between Genender International, Inc. and Zodiac
S.A.’s Bankrupt’s Estate dated January 30, 1998 attached hereto as Exhibit E;

 


(b)           Agreement between Montres Zodiac S.A., bankrupt and Zenith
International S.A. on the one hand and Gad Willy Monnier on the other dated June
9, 1999 attached hereto as Exhibit F;

 

(c)           Declaration of Transfer transferring Swiss Registration No.
397,551 and International Registration No. 644.363 from Gad Willy Monnier to
Genender International, Inc. dated June 14, 1999 attached hereto as Exhibit G;

 

(d)           Agreement from Zenith International S.A.  to execute any documents
required relating to the transfer of the Zodiac trademarks dated January 27,
1998 attached hereto as Exhibit H; and

 

(e)           Agreement between Genender International, Inc. and Equity
Management Systems S.A. relating to the International Registrations referenced
in paragraph 2.2 herein dated July 4, 2001 attached hereto as Exhibit I.

 

(f)            Agreement between Genender International, Inc. and Nouvelle
Montres Zodiac relating to the Nouvelle Marks referenced in paragraph 2.2 herein
dated August10, 2001 attached hereto as Exhibit K.

 

ARTICLE 5

(intentionally omitted)

 

ARTICLE 6


SELLER’S COVENANTS

 

Seller agrees that on or prior to the Closing:

 

6.1          Delivery of Assets.  At the Closing, Seller shall deliver to
Purchaser a Bill of Sale, or other appropriate documents, conveying title to the
Assets, free and clear of all Encumbrances and the Assignment of the
Intellectual Property and shall make the Inventory and Memorabilia available for
delivery to the Purchaser F.O.B. Wheeling, Illinois.  In the event that there is
any shortfall in the Inventory described on Schedule 2, Purchaser shall have the
right to request the value of the shortfall from the Escrow Account.

 

6.2          Business Operations.  Seller shall operate the Business only in the
ordinary course, will not introduce any new method of management or operation
and will cause the consummation of the transactions contemplated by this
Agreement in accordance with its terms and conditions.  Seller shall not take
any action that might reasonably be expected to impair the Assets or the
Business as currently being conducted by the Seller without the prior written
consent of Purchaser or take or fail to take any action that would cause or
permit the representations made in Article 4 hereof to be inaccurate at the time
of Closing or preclude Seller from making such representations and warranties at
the Closing.

 


6.3          Access.  Seller shall permit Purchaser and its authorized
representatives full access to, and make available for inspection, all of the
Assets and the Business and furnish Purchaser all relevant documents, records
and information with respect to the affairs of Seller as Purchaser and its
representatives may reasonably request, all for the sole purpose of permitting
Purchaser to become familiar with the Assets and the Business.

 

6.4          Shareholder Approval.  Seller will, as soon as practicable
following the execution of this Agreement, duly call, give notice of, convene
and hold a meeting of shareholders for the purpose of approving this Agreement
and the transactions contemplated hereby.

 

6.5          Material Change.  Prior to the Closing, Seller shall promptly
inform Purchaser in writing of any material adverse change in the condition of
the Assets or the Business or any event that renders the representations and
warranties made in Article 4 to be inaccurate, to the extent such change or
event is known to Seller or should reasonably be known to Seller in the ordinary
course of its operation of the Assets or the Business.  Any such disclosure
shall not be deemed a waiver by Purchaser of any representation or warranty of
Seller contained in this Agreement.

 

6.6          Approvals of Third Parties.  As soon as practicable after the
execution of this Agreement, but in any event prior to the Closing Date, Seller
and its Affiliates, as applicable, will secure all necessary approvals,
assignments, releases and consents of all third parties and governmental
authorities required on the part of Seller or its Affiliates for the
consummation of and contemplated by this Agreement.

 

6.7          Mortgages, Liens.  Except with Purchaser’s prior written consent,
Seller and its Affiliates will not enter into or assume any mortgage, pledge,
conditional sale or other title retention agreement, permit any Encumbrance or
claim of any kind to attach to the Assets, whether now owned or hereafter
acquired, except for transactions in the usual and ordinary course of business.

 

6.8          Changes in Inventory.  Seller will not alter the physical contents
or character of any of the Inventory as listed on Schedule 2 so as to affect the
nature of the Business or result in a change in the total dollar valuation
thereof other than normal year-end adjustments in accordance with generally
accepted accounting principles and other than as a result of transactions in the
ordinary course of business.

 

6.9          No Disclosure or Negotiation with Others.  Seller will abide, and
shall procure that its Affiliates abide, by the terms and provisions hereinafter
set forth concerning confidentiality and shall not disclose any of the terms or
conditions of this Agreement to any other person, other than to its employees,
commercial lender, legal counsel and accountants, or as otherwise required by
law or court order. Additionally, neither Seller or its Affiliates shall,
directly or indirectly, through representatives or otherwise, hereafter solicit,
entertain, or negotiate with respect to, or in any manner encourage, discuss or
consider any offer or proposal to sell the Business, in whole or in part, to any
person or entity other than Purchaser or its affiliates, whether directly or
indirectly, through purchase, merger, consolidation or otherwise and neither
Seller, its Affiliates, nor any representative of Seller or its Affiliates shall
provide information relating to the Business to any other person or entity in
connection with a possible transaction involving the Business.  The foregoing
restrictions shall continue only until the Closing. Seller agrees to immediately
notify Purchaser in the event of any known contact among Seller and its
Affiliates or Seller’s or its Affiliate’s representative and any other person or
entity regarding any such offer or proposal or any related inquiry.

 


ARTICLE 7


PURCHASER’S CONDITIONS PRECEDENT

 

Except as may be waived in writing by Purchaser, the obligations of Purchaser
hereunder are subject to the fulfillment at or prior to the Closing of each of
the following conditions:

 

7.1          Representations and Warranties.  The representations and warranties
of Seller contained herein shall be true and correct as of the Closing, and
Purchaser shall not have discovered any error, misstatement or omission therein.

 

7.2          Covenants.  Seller shall have performed and complied with all
covenants and conditions required by this Agreement to be performed and complied
with by it prior to the Closing.

 

7.3          Officer’s Certificate.  Seller shall have delivered to Purchaser a
certificate duly executed by Seller’s President certifying as to the statements
contained in Section 7.1 and Section 7.2 to this Agreement.

 

7.4          Proceedings.  No action, proceeding or order by any court or
governmental body or agency or third party shall have been threatened in
writing, asserted, instituted or entered to restrain or prohibit the carrying
out of the transactions contemplated by this Agreement or which would materially
affect the ability of the Purchaser to consummate the transactions contemplated
by this Agreement.

 

7.5          Shareholder Approval and Other Approval. The execution and delivery
of this Agreement by Seller, and the performance of its covenants and
obligations hereunder, shall have been duly authorized by all necessary
corporate and shareholder action, and Purchaser shall have received copies of
all resolutions pertaining to that authorization, certified by the secretary of
Seller.

 

7.6          No Material Adverse Change.  No material, adverse change in the
Assets or the Business shall have occurred after the date hereof and prior to
the Closing.

 

                7.7         Due Diligence.  Purchaser, acting through its own
advisers, agents, consultants, personnel, counsel, accountants or other
representatives designated by Purchaser, shall have been afforded full and
complete opportunity to inspect and/or examine the Assets, the Business and the
books and records, titles and leases to properties, loans and other agreements,
any pending or threatened litigation, and other matters pertaining to the legal
structure, regulatory compliance, assets and obligations of Seller.  The
conclusion of any such inspection and/or examination shall be satisfactory, in
the opinion of Purchaser and its advisors.

 


7.8          Instruments of Transfer.  Seller shall have delivered to Purchaser
each of those documents enumerated in Section 1.6 hereto.

 

7.9          Third Party Consents.  All necessary agreements and consents of any
parties to the consummation of the transactions contemplated by this Agreement,
or otherwise pertaining to the matters covered by it, shall have been obtained
by Seller and delivered to Purchaser

 

7.10        Satisfaction of Pre-Closing Conditions.  The Pre-Closing conditions
in paragraph 2.1 shall have occurred.

 

7.11        Escrow Deposit.  The Initial Escrow Amount in the Escrow Account
shall have been deposited in accordance with paragraph 1.4.

 

ARTICLE 8


SELLER’S CONDITIONS PRECEDENT

 

Except as may be waived in writing by Seller, the obligations of Seller
hereunder are subject to the fulfillment at or prior to the Closing of each of
the following conditions:

 

8.1          Representations and Warranties.  The representations and warranties
of Purchaser contained herein shall be true and correct as of the Closing,
subject to any changes contemplated by this Agreement, and Seller shall not have
discovered any error, misstatement or omission therein.

 

8.2          Covenants.  Purchaser shall have performed and complied in all
material respects with all covenants or conditions required by this Agreement to
be performed and complied with by it prior to the Closing.

 

8.3          Corporate Approval. The execution and delivery of this Agreement by
Purchaser, and the performance of its covenants and obligations hereunder, shall
have been duly authorized by all necessary corporate and shareholder action, and
Purchaser shall have received copies of all resolutions pertaining to that
authorization, certified by the secretary of Purchaser.

 

8.4          Officer’s Certificate.  Purchaser shall have delivered to Seller a
certificate duly executed by an officer of Purchaser certifying as to the
statements contained in Section 8.1 and Section 8.2of this Agreement.

 

8.5          Proceedings.  No action, proceeding or order by any court or
governmental body or agency or third party shall have been threatened in
writing, asserted, instituted or entered to restrain or prohibit the carrying
out of the transactions contemplated by this Agreement or which would materially
affect the ability of Seller to consummate the transactions contemplated by this
Agreement.

 

8.6          Instruments of Transfer.  Purchaser shall have delivered to Seller
each of those items enumerated in Section 1.7 of this Agreement.

 


ARTICLE 9


INDEMNIFICATION

 

9.1          Seller’s Indemnity.  Subject to the terms and conditions of this
Article 9, Seller agrees to indemnify, defend and hold Purchaser and its
shareholders, officers, directors, agents, attorneys and affiliates harmless
from and against all losses, claims, obligations, demands, assessments,
penalties, liability, costs, damages, reasonable attorneys’ fees and expenses
(collectively, “Damages”), asserted against or incurred by Purchaser by reason
of or resulting from any of the following:

 

(a)           A breach by Seller of any representation, warranty or covenant
contained herein or in any agreement executed pursuant hereto;

 

(b)           Any product liability claims relating to products sold by Seller,
and all general liability claims arising out of or relating to occurrences of
any nature relating to the Assets or the Business prior to the Closing, whether
any such claims are asserted prior to or after the Closing (collectively, the
“Indemnified Obligations”);

 

9.2          Purchaser’s Indemnity.  Subject to the terms and conditions of this
Article 9, Purchaser agrees to indemnify, defend and hold Seller and its
officers, directors, agents, attorneys and affiliates harmless from and against
all Damages asserted against or incurred by Seller by reason of or resulting
from any of the following:

 

 (a)          A breach by Purchaser of any representation, warranty or covenant
contained herein or in any agreement executed pursuant hereto;

 

 (b)          Any product liability or breach of warranty claims relating to
products sold by Purchaser, and all general liability claims arising out of or
relating to occurrences of any nature relating to the Assets or the Business
after the Closing;

 

9.3          Conditions of Indemnification.  The respective obligations and
liabilities of Seller and Purchaser (the “indemnifying party”) to the other (the
“party to be indemnified”) under Sections 9.1 and 9.2, respectively, hereof with
respect to claims resulting from the assertion of liability by third parties
shall be subject to the following terms and conditions:

 

(a)           Within 20 days (or such earlier time as might be required to avoid
prejudicing the indemnifying party’s position) after receipt of notice of
commencement of any action evidenced by service of process or other legal
pleading, or with reasonable promptness after the assertion in writing of any
claim by a third party, the party to be indemnified shall give the indemnifying
party written notice thereof together with a copy of such claim, process or
other legal pleading, and the indemnifying party shall have the right to
undertake the defense thereof by representatives of its own choosing and at its
own expense; provided, however, that the party to be indemnified may participate
in the defense with counsel of its own choice and at its own expense.

 


(b)           In the event that the indemnifying party, by the 30th day after
receipt of notice of any such claim (or, if earlier, by the 10th day preceding
the day on which an answer or other pleading must be served in order to prevent
judgment by default in favor of the person asserting such claim), does not elect
to defend against such claim, the party to be indemnified will (upon further
notice to the indemnifying party) have the right to undertake the defense,
compromise or settlement of such claim on behalf of and for the account and risk
of the indemnifying party and at the indemnifying party’s expense, subject to
the right of the indemnifying party to assume the defense of such claims at any
time prior to settlement, compromise or final determination thereof.

 

(c)           Anything in this Section 9.3 to the contrary notwithstanding, the
indemnifying party shall not settle any claim without the consent of the party
to be indemnified unless such settlement involves only the payment of money and
the claimant provides to the party to be indemnified a release from all
liability in respect of such claim.  If the settlement of the claim involves
more than the payment of money, the indemnifying party shall not settle the
claim without the prior consent of the party to be indemnified.

 

(d)           The party to be indemnified and the indemnifying party will each
cooperate with all reasonable requests of the other.

 

9.4          Indemnification Limitation.  To the extent that a party seeks
indemnification for Damages under this Article 9 following the Closing, the
indemnified party’s remedy will at all times be limited to the amount of the
Purchase Price.  The indemnification provided for in this Article 9 will not
apply unless and until the aggregate amount of the Damages for which the
indemnified party seeking indemnification exceeds $25,000 in the aggregate, in
which event the indemnification provided for will include all Damages up to the
Purchase Price.  The parties seeking indemnification pursuant to this Article
9shall only be entitled to be reimbursed for the actual indemnified expenditures
or Damages incurred by them for the above described losses.  To the extent any
indemnified expenditures or Damages are established pursuant to this Section 9,
the Purchaser may offset such amounts first against the funds held in the
Escrow.

 

9.5          Remedies Not Exclusive.  The remedies provided in this Article 9
shall not be exclusive of any other rights or remedies available by one party
against the other, either at law or in equity.

 

9.6          Survival.  Notwithstanding Section 11.9, this Article 9 shall
survive the termination of this Agreement for the longer of: (i)  a period of
one year following Closing, or (ii) a period of time ending with the date on
which the latest of the following events occurs: (a) Seller has obtained
Recordation in its name or in the name of one of its agents or affiliates for
each of the registrations of the Marks in the countries on Schedule 1; or (b)
the new registration of  the Marks has been achieved as a result of a New Filing
in the last of the countries on Schedule 1 where required.

 


ARTICLE 10


TERMINATION, BREACH AND REMEDIES

 

10.1        Events Permitting Termination by Purchaser.  Purchaser may terminate
this Agreement by written notice to Seller prior to Closing if any of the
conditions precedent to its obligation to close stated in Article 7 have not
been fulfilled prior to the Closing Date, or if in Purchaser’s reasonable
opinion Seller has materially failed to comply with any term or condition of
this Agreement, or Seller or any of Seller’s officers or other representatives
has provided Purchaser with materially inaccurate information or has failed to
disclose fully to Purchaser any materially unfavorable information about the
Business or the Assets, or there has been a materially adverse change in the
Assets or the Business or in the ability of Seller to carry out any obligation
under this Agreement; or for any reason other than a default by Purchaser if the
Closing has not occurred on or before the Closing Date.

 

10.2        Failure to Effect Recordation.  In the event (i) that Seller fails
or is unable to effect the Recordation of any of the Marks shown in Schedule 1
within one (1) year following the date of the Closing, or (ii) Seller is in
breach of paragraph 2.2.9 or (iii) the French Litigation is unsuccessful, then
Seller shall be deemed to have materially breached the Agreement and Purchaser
shall have the right to recover from Seller any damages suffered by Buyer as a
result of such breach, in addition to any other remedies resulting from such
breach including, but not limited to, Purchaser’s rights pursuant to paragraph
2.2.7.

 

10.3        Termination by Seller.  Seller may terminate this Agreement by
written notice to Purchaser prior to Closing if any of the conditions precedent
to its obligations to close stated in Article 7 have not been fulfilled prior to
the Closing Date, or if in Seller’s reasonable opinion Purchaser has materially
failed to comply with any term or condition of this Agreement, or Purchaser or
any of Purchaser’s officers or other representatives has provided Seller with
materially inaccurate information; or for any reason other than a default by
Seller, if the Closing has not occurred on or before the Closing Date.

 

ARTICLE 11


MISCELLANEOUS

 

11.1        Amendment.  This Agreement may be amended, modified or supplemented
only by an instrument in writing executed by each of the parties hereto.

 

11.2        Assignment and Denial of Third Party Rights.  Except as otherwise
provided in this Section 11.2, neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof nor any of the
documents executed in connection herewith may be assigned or delegated by any
party without the written consent of the other parties.  Any attempted
assignment or delegation of such rights in violation of this Section 11.2 will
be null and void and of no force and effect.  Nothing contained herein, express
or implied, is intended to confer upon any person or entity (including minority
shareholders or stockholders of the parties hereto) other than the parties
indemnified under Article 9 and parties hereto and their successors in interest
and permitted assignees any rights or remedies under or by reason of this
Agreement unless so stated herein to the contrary.

 


11.3        Notice.  Any notice or communication must be in writing and given by
depositing the same in the United States mail, addressed to the party to be
notified, postage prepaid and registered or certified with return receipt
requested, or by delivering the same in person.  Such notice shall be deemed
received on the date on which it is hand-delivered or on the third business day
following the date on which it is so mailed.  For purposes of notice, the
addresses of the parties shall be:

 

                If to
Seller:                                                             Genender
International, Inc.

                                                                                               
44 Century Drive

                                                                                               
Wheeling, IL 60090

                                                                                               
Attn:  Ken Genender, President

                                                                                               
Telephone: 847-279-2010

                                                                                               
Facsimile:  847-279-2110

 

                                                    Copy to:
                            Fredric Prohov, Esq.

                                                                                               
Hochman, Dolgin, Delott,  & Prohov, P.C.

                                                                                               
30 North LaSalle Street

                                                                                               
Suite 4300

                                                                                               
Chicago, IL 60602

                                                                                               
Telephone: 312-705-2000

                                                                                               
Facsimile:   312-705-2001

 

                If to
Purchaser:                                                     Fossil, Inc.

                                                                                               
2280 N. Greenville Ave.

                                                                                               
Richardson, Texas

                                                                                               
Attn:  T.R. Tunnell, Executive Vice President

                                                                                               
Telephone: 972-699-2139

                                                                                               
Facsimile: 972-498-9639

 

                                                    Copy
to:                             Molly Richard, Esq.

                                                                                               
Strasburger & Price, L.L.P.

                                                                                               
901 Main Street, Suite 4300

                                                                                               
Dallas, Texas 75202

                                                                                               
Telephone:  214-651-4720

                                                                                               
Facsimile:    214-659-4052

 

Any party may change its address for notice by written notice given to the other
parties.

 

11.4        Confidentiality.  The parties shall keep this Agreement and its
terms confidential, but any party may make such disclosures after the Closing as
it reasonably considers are required by law, but each party will notify the
other party in advance of any such disclosure.  In the event that the
transactions contemplated by this Agreement are not consummated for any reason,
the parties agree not to disclose or use any confidential information they may
have concerning the affairs of the other parties, except for information which
is required by law to be disclosed.  Confidential information includes, but is
not limited to: customer lists and files, prices and costs, business and
financial records, surveys, reports, plans, proposals, financial information,
information relating to personnel contracts, stock ownership, liabilities and
litigation.  Should the transactions contemplated hereby not be consummated,
nothing contained in this Section 11.4 shall be construed to prohibit the
parties from operating a business in competition with each other, provided that
such party does not use the confidential information of the other party to
operate such business and all such confidential information as well as materials
or samples of the Assets shall be returned to the party to whom it belongs. 
After the Closing Date, neither party hereto shall use in any way or disclose
any of such confidential information, directly or indirectly, except as required
by law or court order.  After the Closing, all files, records, documents,
information, data and similar items relating to the Business shall remain the
exclusive property of Purchaser.

 


11.5        Entire Agreement.  Except as set forth in Section 11.4 above, this
Agreement and the schedules hereto supersede all prior agreements and
understandings relating to the subject matter hereof, except that the
obligations of any party under any agreement executed pursuant to this Agreement
shall not be affected by this Section 11.5.

 

11.6        Costs, Expenses and Legal Fees.  Except as otherwise provided in
paragraph 1.4, whether or not the transactions contemplated hereby are
consummated, each party shall bear its own costs and expenses (including
attorney’s fees) of preparation, negotiation and consummation of this Agreement
and the transactions contemplated hereby.

 

11.7        Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term hereof, such provision shall be fully severable and this Agreement
shall be construed and enforced as if such illegal, invalid or unenforceable
provision never comprised a part hereof; and the remaining provisions hereof
shall remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance herefrom.  Furthermore,
in lieu of such illegal, invalid or unenforceable provision, there shall be
added automatically as part of this Agreement, a provision as similar in its
terms to such illegal, invalid or unenforceable provision as may be possible and
be legal, valid and enforceable.

 

11.8        Specific Performance.  Seller acknowledges that a refusal by Seller
to consummate the transactions contemplated hereby, or a breach by Seller of the
provisions of this Agreement, will cause irrevocable harm to Purchaser, for
which there may be no adequate remedy at law and for which the ascertainment of
damages would be difficult.  Therefore, Purchaser shall be entitled, in addition
to, and without having to prove the inadequacy of, other remedies at law, to
specific performance of this Agreement, as well as injunctive relief (without
being required to post bond or other security).

 

11.9        Survival of Representations, Warranties and Covenants. 
Notwithstanding any investigation by any party, the representations, warranties,
covenants and other agreements contained herein shall survive the Closing for a
period (such period being referred to as the “Survival Period”) ending on the
expiration of twenty-four (24) calendar months following the month in which the
Closing shall occur, and all statements contained in any certificate, exhibit or
other instrument delivered by or on behalf of Seller or Purchaser pursuant to
this Agreement shall be deemed to have been representations and warranties by
Seller or Purchaser, as the case may be, and shall survive the Closing and any
investigation made by any party or on its behalf for a period expiring upon
completion of the Survival Period; provided, however, that all such
representations and warranties shall survive indefinitely for all claims which
are asserted on or before the expiration of the Survival Period.

 


11.10      Governing Law.  This Agreement and the rights and obligations of the
parties shall be governed, construed and enforced in accordance with the laws of
the State of Texas.

 

11.11      Captions.  The captions in this Agreement are for convenience of
reference only and shall not limit or otherwise affect any of the terms or
provisions hereof.

 

11.12      Counterparts; Facsimile Execution.  This Agreement may be executed in
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.  A telecopy or facsimile
transmission of a signed counterpart of this Agreement shall be sufficient to
bind the party or parties whose signature(s) appear(s) thereon.

 

11.13      Taxes.  Each party shall be responsible for all sales, use, transfer
or other taxes applicable to such party resulting from the transactions
contemplated hereby.

 

11.14      Public Announcements.  Seller and Purchaser shall cooperate with each
other in the development and distribution of all news releases and other public
information disclosures with respect to this Agreement or any of the
transactions contemplated hereby and shall not issue any public announcement or
statement with respect thereto prior to consultation with the other party. The
parties agree that the initial press release or releases to be issued in
connection with the execution of this Agreement shall be mutually agreed upon
prior to the issuance thereof.

 

11.15      Arbitration.  The parties will submit any and all disputed issues to
final and binding arbitration.  A disputed issue means any disagreement in
regard to any of the terms and conditions of this Agreement.  Any such dispute
will not be subject to appeal to any court except to permit a party to seek
court enforcement of any arbitration award rendered hereunder.  If the parties
agree to the appointment of a single arbitrator, then the single arbi­trator
will determine and decide any dispute arising here­under.  If the parties cannot
agree to the selection of a single arbitrator, then each party will designate an
attorney to serve as an arbitrator, and the selected attorneys will select a
third arbitrator.  The arbitrator(s) will establish rules for the conduct of the
arbitration consistent with the rules of the American Arbitra­tion Association. 
The arbitrator(s) will be impartial and will have no prior or present
relationship with any of the parties.  The arbitrator(s) will be empowered to
hear, conclusively determine and resolve all claims and disputes between the
parties.  The costs of the arbitration shall be shared equally by the parties,
provided that the fees, costs, and expenses of the prevailing party (as
reasonably determined by the arbitra­tor(s)), including arbitrators’ and
reasonable attorney fees incurred in connection with any such arbitration, shall
be paid by the losing party in the event the arbitrator(s) determine the
proceeding was brought or defended in bad faith by the losing party.  The costs
and expenses of the prevailing party in collecting any such award shall be paid
by the non-prevailing party.

 

In such arbitration proceedings, each of the parties shall submit to the
arbitrator(s) in writing their respec­tive posi­tions with respect to the
dispute for which arbitration proceedings have been commenced, together with
such supporting documentation as such party deems necessary or as such
arbi­trator(s) request.  Such arbitra­tor(s) shall, as soon as practica­ble
after receiving the written positions of both parties and all subsequent
supporting documentation requested by such arbitrator(s), and after having heard
such testimony as they may deem appropriate, render their decisions as to such
dispute, which decision shall be in writing and final and binding on, and
nonappealable by (except as provided by law), the parties.  The arbitrator(s)
shall issue any injunctive or similar order they deem appropriate.  Arbitration
proceedings shall be held in Dallas, Texas or Chicago, Illinois and the
selection of the jurisdiction shall be made by the party against whom the
proceedings are brought.  The arbitrator(s) shall be bound by the laws of the
United States of America, and shall be bound by the obligation to retain
confidential information in confidence in perpetuity, and not to disclose any
confidential information of either Purchaser or Seller.  With respect to any
other provision in this Agreement to the contrary notwithstanding, including the
arbitration clause set forth in this Section 11.15, courts shall retain their
injunctive powers, and either party’s resort to injunctive relief or arbitration
shall not be deemed as an election not to proceed with any other remedy. 
Further (i) the arbitrator(s) shall expedite the proceedings to reach a final
decision within 90 days of the demand; (ii) the arbitrator(s) shall be bound in
their deliberations and their decision by the terms of the Agreement and
applicable law; (iii) the arbitrator(s) must permit the parties to make
reasonable discovery on an expedited basis; and (iv) the arbitrator(s) must
render a reasoned decision, identifying their conclusions of fact and law.

 


IN WITNESS WHEREOF, the undersigned parties have hereunto duly executed this
Agreement as of the date first written above.

 

 

PURCHASER:

 

 

 

FOSSIL, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

SELLER:

 

 

 

GENENDER INTERNATIONAL, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 


Exhibit A

Consulting Agreement


Exhibit B

Escrow Agreement


Exhibit C

Bill of Sale


Exhibit D

Assignment of Intellectual Property


Exhibit E

Sales Contract between Genender International, Inc. and Zodiac S.A.’s Bankrupt’s
Estate


Exhibit F

Agreement between Montres Zodiac S.A., and Zenith International S.A. and Gad
Willy Monnier
Exhibit G

Declaration of Transfer transferring Swiss Registration No. 397,551 and
International Registration No. 644.363 from Gad Willy Monnier to Genender
International, Inc.


Exhibit H

Agreement from Zenith International S.A.


Exhibit I

Agreement between Genender International, Inc. and Equity Management Systems
S.A.


Exhibit J

Status of Proceedings against Zodiac France, S.A.


Exhibit K

Agreement between Genender International, Inc. and Nouvelle Montres Zodiac S.A.


Schedule 1

List of Marks


Schedule 2

On-hand Inventory, Overseas Inventory Commitments and Open Customer Purchase
Orders


Schedule 3

List of Seller’s Customers


Schedule 4

Standard Wholesale Prices of Articles

 